United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1369
                                    ___________

United States,                           *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Corey W. Schneider,                      *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: December 27, 2007
                                 Filed: January 15, 2008
                                  ___________

Before BYE, RILEY and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      Corey W. Schneider appeals the 168-month sentence that the district court1
imposed after granting the government’s Federal Rule of Criminal Procedure 35(b)
motion to reduce Schneider’s sentence based on substantial assistance. Schneider
argues that the sentence is unreasonable because the district court did not give enough
weight to his assistance and cooperation. In particular, he contends that the court
incorrectly applied the Guidelines by not taking into account the factors under
U.S.S.G. § 5K1.1(a) (providing for departure from Guidelines for substantial

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
assistance). He asks this court to order a departure of at least 50%, rather than the
20% granted by the district court.

       We dismiss the appeal, because we lack jurisdiction to consider Schneider’s
challenge to the reasonableness of the court’s discretionary Rule 35(b) sentence
reduction. See United States v. Haskins, 479 F.3d 955, 957 (8th Cir. 2007) (per
curiam) (dismissing appeal because court of appeals lacked jurisdiction to hear appeal
of district court’s decision on Rule 35(b) motion; United States v. Booker, 543 U.S.
220 (2005), did not expand 18 U.S.C. § 3742(a) to include appellate review of
discretionary sentencing reductions; although defendant framed issue as sentence’s
overall reasonableness, he was appealing ruling on motion to reduce sentence); United
States v. Sykes, 356 F.3d 863, 865 (8th Cir. 2004) (absent unconstitutional motive,
extent to which district court exercises its discretionary authority to depart is not
subject to review).

      Accordingly, we dismiss the appeal.
                     ______________________________




                                         -2-